DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, 9, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Ma et al. US 2012/0047685).

Regarding claim 1 Ma discloses:
A portable electronic device, comprising: 
a first body (first casing, abstract); 
a second body (second casing, abstract); 
a first hinge (e.g. 105 Fig.1A), connected to the first body; 
a second hinge (e.g. 110 Fig.1B), connected to the second body; and 
a linking rod (e.g. 120 Fig.1A), having a first end and a second end opposite to each other (shown e.g. Fig.1A), wherein the first end is pivoted to the first hinge and eccentric to a rotation axis of the first hinge (shown e.g. Fig.1A), the second end is pivoted to the second hinge and eccentric to a rotation axis of the second hinge (shown e.g. Fig.1A), wherein the first body and the second body are rotated to be closed (shown e.g. Fig.1A) to or far away from each other (shown e.g. Fig.1B) through the first hinge, the second hinge and the linking rod, wherein an eccentric distance of a pivoting axis of the first end to the first hinge with respect to a rotation axis of the first hinge is greater than an eccentric distance of a pivoting axis of the second end to the second hinge with respect to a rotation axis of the second hinge (described paragraph [0036]).

Regarding claim 6 Ma discloses:
a torque assembly, and the first hinge and the second hinge are inserted into the torque assembly in parallel with each other (e.g. 135 parallel with one another Fig.1A, described paragraph [0032]).  

Regarding claim 8 Ma discloses:
in a first stage in which the first body and the second body are unfolded relative to each other (see e.g. Fig.1B), the first body moves away from the second body (e.g. from Fig.1A to Fig.1B), and in a second stage in which the first body and the second body are unfolded relative to each other, the first body moves close to the second body (e.g. from Fig.1B to Fig.1A), and a state transition is formed between the first stage and the second stage, wherein an included angle between the first body and the second body at the state transition is 78% to 88% of a maximum unfolding angle between the first body and the second body (e.g. 180 degree rotation must pass through 78%-88% of 180 degrees as indicated FIG.1A-FIG.1B).  

Regarding claim 9 Ma discloses:
the first body has a first surface and a second surface adjacent to the first hinge (e.g. 215, 220 Fig.2), the second body has a third surface and a fourth surface adjacent to the second hinge (e.g. 230, 225 Fig.2), and in a process of unfolding the first body and the second body from a closed state to an unfolded state, the first surface moves away from the third surface and the second surface moves away from the fourth surface (as would be understood from e.g. Fig.1A-Fig.1B).  

Regarding claim 12 Ma discloses:
an axis of the first hinge and an axis of the second hinge form a first straight line (from distance A to distance B from axes of 105/110 indicated by arrows shown Fig.1B), a pivotal connection between the first end and the first hinge and a pivotal connection between the second end and the second hinge form a second straight line (distance A to distance B along 120 shown Fig.1B), wherein when the first body and the second body are closed, the first straight line and the second straight line are intersected (e.g. connection to 120 on right of 110 connection of 120 on left of 105 crossing line connecting middles of 110/105 Fig.1A), and when the first body and the second body are unfolded, the first straight line and the second straight line do not intersect (e.g. both connections of 120/105 and 120/110 below the centers of 105/110 shown Fig.1B).


    PNG
    media_image1.png
    773
    539
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. US 2012/0047685 in view of Chuang (US 2016/0222707).

Regarding claim 2 Ma discloses:
the first hinge has a first hinge portion and a first head portion coaxially arranged with each other (e.g. both labeled 105, one also labeled “SHAFT” Fig.1A), the first hinge portion is connected to the first body so as to be driven by the first body (described e.g. paragraph [0003]), the first head portion has at least one first eccentric attachment (at distance A Fig.1B), and the first end of the linking rod is pivoted to the first eccentric attachment (shown e.g. Fig.1A)  
Ma does not explicitly disclose:
hole
Chuang teaches:
the first hinge has a first hinge portion (e.g. between 113 and 111 FIG.1) and a first head portion (e.g. 111 FIG.1) coaxially arranged with each other, the first hinge portion is connected to the first body so as to be driven by the first body (e.g. mounting paragraph [0031]), the first head portion has at least one first eccentric hole (e.g. shown in 111 FIG.1), and the first end of the linking rod is pivoted to the first eccentric hole (e.g. indicated via dotted lines FIG.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Chuang as pointed out above, in Ma, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: the tight/secure retaining of the connection members to allow for mutual push/pull synchronous rotation (e.g. for smoother rotation of the housings and smoother/more secure/effort-reduced connection between the connectors and axles) (paragraph [0030]).

Regarding claim 3 Ma as modified discloses:
an outer diameter of the first head portion is greater than an outer diameter of the first hinge portion (e.g. end larger than shaft shown e.g. Fig.1A), the first head portion further has a first space (between end of 105 and left 115 Fig.1A), and the first end of the linking rod within the first space (shown e.g. Fig.1A) 
Ma does not explicitly disclose:
gap
Chuang teaches:
an outer diameter of the first head portion is greater than an outer diameter of the first hinge portion (as shown/indicated e.g. FIG.1), the first head portion further has a first gap (with 13 indicated inserted therein e.g. FIG.1), and the first end of the linking rod within the first gap.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Chuang as pointed out above, in Ma, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: the tight/secure retaining of the connection members to allow for mutual push/pull synchronous rotation (e.g. for smoother rotation of the housings and smoother/more secure/effort-reduced connection between the connectors and axles) (paragraph [0030]).

Regarding claim 4 Ma discloses:
the second hinge has a second hinge portion and a second head portion coaxially arranged                   Application No.: 15/931,526with each other (e.g. both labeled 110, one also labeled “SHAFT” Fig.1A), the second hinge portion is connected to the second body to be driven by the second body (described e.g. paragraph [0003]), the second head portion has at least one second eccentric attachment, and the second end of the linking rod is pivoted to the second eccentric attachment (shown e.g. Fig.1A)  
Ma does not explicitly disclose:
hole
Chuang teaches:
the second hinge has a second hinge portion (e.g. between 123 and 121 FIG.1) and a second head portion (e.g. 121 FIG.1) coaxially arranged with each other, the second hinge portion is connected to the second body to be driven by the second body (as described e.g.  paragraph [0031]), the second head portion has at least one second eccentric hole (e.g. shown in 121 FIG.1), and the second end of the linking rod is pivoted to the second eccentric hole (e.g. indicated via dotted lines FIG.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Chuang as pointed out above, in Ma, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: the tight/secure retaining of the connection members to allow for mutual push/pull synchronous rotation (e.g. for smoother rotation of the housings and smoother/more secure/effort-reduced connection between the connectors and axles) (paragraph [0030]).

Regarding claim 5 Ma as modified discloses:
an outer diameter of the second head portion is greater than an outer diameter of the second hinge portion (e.g. end larger than shaft shown e.g. Fig.1A), the second head portion further has a second space (between end of 110 and left 115 Fig.1A), and the second end of the linking rod is located within the second space (shown e.g. Fig.1A)  
Ma does not explicitly disclose:
hole
Chuang teaches:
an outer diameter of the second head portion is greater than an outer diameter of the second hinge portion (shown e.g. FIG.1), the second head portion further has a second gap (shown e.g. FIG.1), and the second end of the linking rod is located within the second gap (e.g. as indicated via dotted lines FIG.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Chuang as pointed out above, in Ma, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: the tight/secure retaining of the connection members to allow for mutual push/pull synchronous rotation (e.g. for smoother rotation of the housings and smoother/more secure/effort-reduced connection between the connectors and axles) (paragraph [0030]).

Claim 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. US 2012/0047685 in view of Chuang (US Lin et al. US 2018/0230724).

Regarding claim 10 Ma discloses:
The portable electronic device as recited in claim 9, 
Ma does not explicitly disclose:
wherein the first surface is adjacent to the second surface and thus form a depression, the third surface isCustomer No.: 31561Docket No.: 090449-US-PAApplication No.: 15/931,526 adjacent to the fourth surface and thus form a protrusion, wherein when the first body and the second body are closed with each other, the protrusion is located within the depression, and when the first body and the second body are unfolded relative to each other, the protrusion moves away from the depression, and the depression moves under the second body
Lin teaches:
wherein the first surface is adjacent to the second surface and thus form a depression (e.g. inner curve in 110 FIG.3B), the third surface isCustomer No.: 31561Docket No.: 090449-US-PAApplication No.: 15/931,526 adjacent to the fourth surface and thus form a protrusion (e.g. bottom/right edges of 120 around 121 FIG.3B), wherein when the first body and the second body are closed with each other, the protrusion is located within the depression (shown e.g. FIG.3A), and when the first body and the second body are unfolded relative to each other, the protrusion moves away from the depression, and the depression moves under the second body (shown e.g. FIG.3D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Lin as pointed out above, in Ma, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: the bodies in the spread state exhibit a compact structural configuration, which enhances the esthetics of the electronic device in use (paragraph [0010]).

Regarding claim 11 Ma as modified discloses:
The portable electronic device as recited in claim 10,
Ma does not explicitly disclose:
wherein when the first body and the second body are closed, a spacing is kept between the first surface and the third surface, and when the first body and the second body are unfolded, the second surface contacts the third surface
Lin teaches:
wherein when the first body and the second body are closed, a spacing is kept between the first surface and the third surface (as shown e.g. FIG.3A), and when the first body and the second body are unfolded, the second surface contacts the third surface (as shown FIG.3D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Lin as pointed out above, in Ma, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: the bodies in the spread state exhibit a compact structural configuration, which enhances the esthetics of the electronic device in use (paragraph [0010]).

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the PTO-892 disclose/teach housing/hinging devices similar to those disclosed in the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/            Examiner, Art Unit 2841                       

/ANTHONY M HAUGHTON/            Primary Examiner, Art Unit 2841